Citation Nr: 0939494	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, type II, to include as secondary to herbicide 
exposure, has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus, 
type II, has been submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) has been submitted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico where the RO denied the claims on 
appeal.

The Board notes the Veteran requested a hearing before a 
decision review officer at the RO, but withdrew the hearing 
request in March 2008.

As noted, the January 2007 rating decision considered the 
claims as original and denied them on the merits.  The 
subsequent December 2007 statement of the case (SOC) properly 
categorized the claims as requiring new and material evidence 
to reopen, which the RO declined to do.  Subsequent 
supplemental statements of the case (SSOC) also properly 
categorized the claims.  Regardless of the RO's actions in 
the initial rating decision, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been characterized as shown above.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  An RO decision dated in November 2004, denied the 
Veteran's claim for service connection for diabetes mellitus, 
type II, for failing to show that he was exposed to 
herbicides while stationed in Korea from October 1972 to 
October 1973, that the Veteran had a current diagnosis of 
diabetes mellitus, type II, or that the Veteran was diagnosed 
with diabetes mellitus, type II, during service.  

2.  An RO decision dated in November 2004, denied the 
Veteran's claim for service connection for peripheral 
neuropathy for failing to show that diabetes mellitus, type 
II, was related to service, and the absence of evidence that 
peripheral neuropathy was incurred in or aggravated by 
service.   

3.  An RO decision dated in November 2004, denied the 
Veteran's claim for service connection for PTSD for failing 
to show a confirmed current diagnosis of PTSD based on the 
applicable criteria of the DSM-IV and as the available 
evidence was insufficient to confirm that the Veteran engaged 
in combat or was a prisoner of war, or corroborate the 
Veteran's claimed stressors.   

4.  Evidence received since the November 2004 decision does 
not raise a reasonable possibility of substantiating the 
Veteran's diabetes mellitus, type II, claim.

5.  Evidence received since the November 2004 decision does 
not raise a reasonable possibility of substantiating the 
Veteran's peripheral neuropathy claim.

6.  Evidence received since the November 2004 decision raises 
a reasonable possibility of substantiating the Veteran's PTSD 
claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claims 
for entitlement to service connection for diabetes mellitus, 
type II, peripheral neuropathy, and PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the November 2004 rating decision 
is not new and material, and, therefore, the diabetes 
mellitus, type II, claim may not be reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2009). 
 
3.  Evidence received since the November 2004 rating decision 
is not new and material, and, therefore, the peripheral 
neuropathy claim may not be reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  Evidence received since the November 2004 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for PTSD is new and material, and, therefore, the 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in September 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claims of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The September 2006 letter informed the Veteran that his 
claims had been previously denied, and that new and material 
evidence was needed to substantiate the claims to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denials on the merits, and directed the Veteran 
to submit any new and material evidence addressing the 
conclusions stated in the November 2004 rating decision as to 
each of the claims.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  Id.

The September 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Personnel records that 
could assist the Veteran in his claim for service connection 
for PTSD are also in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. The Board also notes with respect to 
the claims for service connection for peripheral neuropathy 
and diabetes mellitus, type II, until a claim is reopened, 
that VA does not have a duty to provide a medical examination 
or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) 
(2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence 

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2009), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claims to 
reopen were filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).  

The Board also notes that the Department of Defense (DoD) has 
identified specific units that served in areas along the 
demilitarized zone (DMZ) in Korea where herbicides were used 
between April 1968 and July 1969.  M21-1MR, part IV, subpart 
ii, ch. 2, section C, 10, i.  VA has recently proposed 
amending its regulations to extend a presumption of herbicide 
exposure to certain Veterans who served in Korea.  
Specifically, the proposed rule would add a new paragraph 
(a)(6)(iv) to 38 C.F.R. § 3.307 applying the presumption to 
veterans who, during active military, naval, or air service, 
served between April 1, 1968, and July 31, 1969, in a unit 
that operated in or near the Korean DMZ in an area in which 
herbicides are known to have been applied during that period.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396.

In a November 2004 rating decision, the RO denied service 
connection for diabetes mellitus, type II, peripheral 
neuropathy, and PTSD.  There is no correspondence of record 
expressing disagreement with the denial of service connection 
during the appellate time period.  Therefore, the November 
2004 rating decision is final.  

Diabetes Mellitus, Type II 
 
At the time of the November 2004 decision, the record 
included private treatment records, the results of a VA Agent 
Orange examination, and service treatment records that 
included no complaints, treatment, or diagnosis of diabetes 
mellitus, type II.  The Board does note, however, the record 
included a Department of the Army Form 2496 indicating the 
Veteran underwent a glucose tolerance test during service. 
 
Potentially relevant evidence received since the November 
2004 decision includes multiple statements from the Veteran, 
his wife, and his daughter, and private and VA outpatient 
treatment records.     
 
The Veteran claims he was exposed to Agent Orange or other 
herbicides while stationed near the demilitarized zone 
("DMZ") in Korea from October 1972 to October 1973 and that 
herbicide exposure caused his current diabetes mellitus, type 
II.  As noted, for evidence to be new and material in this 
matter, it would have to tend to show the Veteran had a 
confirmed current diagnosis of diabetes mellitus, type II, 
and that he had been exposed to herbicides while in service 
or that his current diabetes was otherwise related to his 
military service.  The Board finds the evidence received 
since the November 2004 decision does not.

With respect to the presumptive provisions relating to 
herbicide exposure, the record continues to show that the 
Veteran did not serve in the Republic of Vietnam.  Although 
he did serve in Korea, this was known at the time of the last 
decision, and the dates of his service continue to fall 
outside the period in which herbicides are known to have been 
used.  Therefore, there is no new and material evidence so as 
to raise a reasonable possibility of establishing service 
connection on a presumptive basis.

As to direct service connection, multiple VA and private 
treatment records submitted since the November 2004 decision 
reflect a current diagnosis of diabetes mellitus, including 
as recently as November 2007.  Thus, the new medical evidence 
reflects that the Veteran does have diabetes mellitus.  
However, the Board notes that none of the newly submitted 
medical evidence links the current diabetes mellitus, type 
II, to herbicide exposure or any incident of the Veteran's 
military service.  Furthermore, there is no evidence that his 
diabetes mellitus began during his military service.  Indeed, 
the Veteran concedes he did not begin treatment for his 
diabetes mellitus until approximately 1993.

The Board acknowledges the Veteran's sincere belief that his 
current diabetes mellitus was caused by exposure to 
herbicides in service.  However, the Board notes that the 
Veteran's lay assertions that his diabetes mellitus was 
caused by in-service herbicide exposure was already of record 
at the time of the last denial.  Thus, they are essentially 
cumulative of evidence already of record, and do not raise a 
reasonable possibility of substantiating the claim.  
Furthermore, the Board notes the Veteran has not demonstrated 
the requisite medical knowledge necessary to offer an opinion 
on a complex medical matter, to include linking his diabetes 
to residual herbicides allegedly present in the soil years 
after its use.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

In sum, in order to reopen the Veteran's claim of service 
connection for diabetes mellitus, type II, the Veteran was 
required to submit new and material evidence showing a 
current diagnosis of diabetes mellitus, type II, and evidence 
showing an in-service diagnosis or diagnosis within one year 
of service, evidence of in-service herbicide exposure or some 
other incident of service to which the Veteran's current 
diabetes mellitus, type II, was attributed.  Although the 
newly received evidence shows a current diagnosis of diabetes 
mellitus, there is no new evidence suggesting any link 
between herbicide exposure or some other incident of service, 
or a diagnosis of diabetes mellitus, type II, in service or 
within one year of service.  A claim cannot be reopened based 
on receipt of new and material evidence as to only one of two 
or more missing elements on which the previous denial was 
made.  See Evans v. Brown, 9 Vet. App. 273 (1996)

As noted, while the additional documents constitute new 
evidence, they are not material in that they do not show a 
possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since November 
2004 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Peripheral Neuropathy

At the time of the November 2004 decision, the record 
included private treatment records, the results of a VA Agent 
Orange examination, and service treatment records that 
included no complaints, treatment, or diagnosis of peripheral 
neuropathy.  The results of the Agent Orange examination 
noted a current diagnosis of peripheral neuropathy that may 
be related to Agent Orange exposure. 
 
Potentially relevant evidence received since the November 
2004 decision includes multiple statements from the Veteran, 
his wife, and his daughter, and private and VA outpatient 
treatment records.     
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran's current 
peripheral neuropathy was caused or aggravated by a service-
connected condition, to include diabetes mellitus, type II, 
or that it was otherwise incurred in or aggravated by 
service.  

In support of his claim, the Veteran submitted private 
treatment records, which show that he was seen for upper and 
lower extremity peripheral neuropathy.  However, these 
records consistently associate the Veteran's lower extremity 
peripheral neuropathy with his post-service occupational low 
back injury and his upper extremity neuropathy with a 
cervical spine disability that was attributed to the low back 
disability.  VA records also included diagnoses of peripheral 
neuropathy, but did not discuss etiology.  

The new medical evidence reflects that the Veteran does have 
a current peripheral neuropathy disability.  However, the 
Board notes that the newly submitted medical evidence fails 
to link the current peripheral neuropathy to diabetes 
mellitus, type II, or any incident of the Veteran's military 
service.  The only disability to which the Veteran's upper 
and lower extremity peripheral neuropathy has been attributed 
is his non-service connected upper and lower spine 
disabilities.  Furthermore, there is no evidence, nor does 
the Veteran contend, that his peripheral neuropathy began 
during his military service.  

The Board acknowledges the Veteran's sincere belief that his 
current peripheral neuropathy was caused by his diabetes 
mellitus.  However, the Board notes that the Veteran's lay 
assertions that his current peripheral neuropathy was caused 
by his diabetes mellitus were already of record at the time 
of the last denial.  Thus, they are essentially cumulative of 
evidence already of record, and do not raise a reasonable 
possibility of substantiating the claim.  Moreover, as the 
claim of service connection for diabetes mellitus is not 
being reopened, even if a relationship was found between that 
disability and peripheral neuropathy, service connection 
would not be warranted for peripheral neuropathy on that 
basis.

As noted, while the additional documents constitute new 
evidence, they are not material in that they do not show a 
possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since November 
2004 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



PTSD

At the time of the November 2004 decision, the record 
included private treatment records, attempts to verify the 
Veteran's claimed stressors, and service treatment records 
that included no complaints, treatment, or diagnosis of PTSD 
or other psychiatric disability.   
 
Potentially relevant evidence received since the November 
2004 decision includes multiple statements from the Veteran, 
his wife, his daughter, and fellow service members, and 
private and VA outpatient treatment records.     
 
The Veteran claims he has PTSD as a result of his military 
service.  Specifically, the Veteran contends that a good 
friend of his was killed by a fellow service member in March 
or April 1973 and the stress of guard duty along the DMZ in 
Korea caused his PTSD.  As noted, for evidence to be new and 
material in this matter, it would have to tend to show the 
Veteran has a current diagnosis of PTSD pursuant to the DSM-
IV criteria or information that would help to verify the 
Veteran's alleged stressors.  The Board finds the evidence 
received since the October 1955 decision does.

Specifically, the Veteran notes diagnoses from June and July 
2009 of PTSD based on the DSM-IV criteria from both VA and 
private treatment providers.  In addition, the July 2009 
private treatment record bases the PTSD diagnosis, to at 
least some degree, on the Veteran's reported in-service 
stressors.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes the Veteran's current diagnosis of PTSD 
and possible attribution to military service, at the very 
least, raises a reasonable possibility of substantiating the 
claim and constitutes new and material evidence sufficient to 
reopen the Veteran's claim. 




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for diabetes mellitus, type 
II, has not been received and, therefore, the claim is 
denied. 

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
has not been received and, therefore, the claim is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only.


REMAND

With respect to the Veteran's claim for entitlement to 
service connection for PTSD, a review of the claims file 
reveals that a remand is necessary before a decision on the 
merits can be reached.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See 
generally, Cohen, supra; 38 C.F.R. § 4.125 (2008).  Moreover, 
the Court concluded that "under the DSM-IV, the mental 
illness of PTSD would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  
Cohen, supra (incorporating the "eggshell plaintiff" rule 
to service connection awards). 

As noted above, the Veteran claims he has PTSD as a result of 
his military service.  Specifically, the Veteran contends 
that a good friend of his was killed by a fellow service 
member in approximately May 1973 and the stress of guard duty 
along the DMZ in Korea caused his PTSD.  

In the absence of objective evidence the Veteran engaged in 
combat with the enemy or where the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The Board notes the RO attempted to verify the Veteran's 
stressor involving the killing of a friend by a fellow 
service member by sending a request for stressor verification 
to the U.S. Armed Services Center for Unit Records Research 
(CURR) (currently the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  In September 2004, CURR responded 
that examination of morning reports from March 30, 1973 to 
August 1, 1973 for the Veteran's unit had failed to confirm 
the alleged stressor.  The Board observes the Veteran now 
claims the killing may have occurred in March or April 1973.  
As unit records for most of the month of March 1973 were not 
searched during the initial CURR investigation, the Board 
finds a remand for additional investigation by the JSRRC is 
warranted.

Furthermore, with respect to the Veteran's allegations of his 
duty assignment near the DMZ causing stress and nervousness, 
the Veteran's personnel records indicate approximately one 
(1) year of overseas service in Korea, from October 1972 to 
October 1973.  The Veteran's principal duties included radio 
telephone operator and mortar carrier driver.  The Board 
notes that the fact the Veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  VAOPGCPREC 12-99 (October 18, 1999).  
The Veteran submitted documentation demonstrating that he 
received hostile fire pay from at least March 1973 through 
August 1973.  However, the Department of Defense Instruction 
DoD 1340.9, "Special Pay for Duty Subject to Hostile Fire or 
Imminent Danger," April 10, 1992, provides that a service 
member in a designated area gets the entitlement to such 
special pay whether he is actually fired upon or not.  The 
Veteran does not allege the North Korean forces fired upon US 
or South Korean forces during times when he was present.  
Rather, the Veteran claims the knowledge that the North 
Koreans could see him and could fire at him when patrolling 
the DMZ caused stress and nervousness.  

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The mere fact that the Veteran served along the DMZ in Korea 
alone is not sufficient to trigger VA's duty to get an 
examination.  In this case, however, a July 2009 private 
treatment record includes a diagnosis of PTSD attributed, in 
part, to the "data of [the Veteran's] history" that 
included a description of "being highly insecure and 
frightened during his tour of duty in Korea."  As alluded to 
above, the current DSM-IV applies a subjective standard in 
diagnosing PTSD (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  Thus, 
the statements in the private treatment record are 
potentially consistent with the Veteran's alleged stressor of 
nervousness associated with his service in Korea along the 
DMZ.  As such, the Board finds a psychiatric examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might verify the 
Veteran's report that in March 1973 a 
member of Company B, 1st Battalion, 31st 
Infantry Brigade, 2nd Infantry Division was 
shot and killed by a fellow service 
member.  (Please note the original CURR 
search included March 30, 1973 through 
August 1, 1973.)  To that end, provide the 
JSRRC with all appropriate information 
provided by the Veteran concerning the 
circumstances surrounding this incident to 
facilitate verification.  

2.  Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the Veteran was 
present for the claimed stressor events 
during service has been received.

3.  After the above has been completed and 
regardless of the JSRRC response, schedule 
the Veteran for a VA psychiatric 
examination for the claimed condition of 
posttraumatic stress disorder (PTSD) to 
ascertain whether the Veteran currently 
has PTSD related to any confirmed in-
service stressor.  The examiner must be 
provided the claims file, including a copy 
of this REMAND, and should indicate that a 
complete review has been made. 
 
Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the Veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD, and, if 
so, is there a link between the current 
symptoms and his military service. 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


